Russell, C. J.,
dissenting. I deem the right of a rigid and sifting cross-examination, provided for by the code, so important, and it is so clear to my mind that an answer of a certain kind, on the part of the witness who was the respondent to the petition for habeas, corpus, might have corroborated the testimony for the petitioner, that I feel compelled to dissent from the judgment of the majority. I agree with the general proposition that the trial judge was clothed .with almost plenary discretion, but to my mind the fact that the witness had already testified to certain pertinent facts sufficient to sustain his answer to the writ of habeas corpus affords no sufficient reason for denying to the opposite party the right of discrediting those statements. Usually a cross-examination is necessary.ior the very reason that the testimony of the witness whom it is sought to cross-examine has been damaging to the party seeking to cross-examine him.